MEMORANDUM **  Baldemar Gonzalez-Venustiano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision pretermit-ting his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand. The BIA did not have the benefit of Losano-Arredondo v. Sessions, 866 F.3d 1082 (9th Cir. 2017), which set aside the BIA’s interpretation of 8 U.S.C. § 1229b(b)(1)(C) in Matter of Cortez Canales, 25 I. & N. Dec. 301 (BIA 2010), when it pretermitted cancellation of removal. Thus, we remand the petition for review for further proceedings consistent with that disposition. We do not reach the government’s contentions regarding Gonzalez-Venustiano’s alleged ineligibility for cancellation of removal under Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir. 2004). See Navas v. INS, 217 F.3d 646, 658 n.16 (9th Cir. 2000). PETITION FOR REVIEW GRANTED; REMANDED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.